Citation Nr: 1815032	
Decision Date: 03/09/18    Archive Date: 03/19/18

DOCKET NO.  09-36 751	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to service connection for headaches.

2. Entitlement to service connection for plantar fasciitis, hallux valgus, and restless leg syndrome.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

K. Lynch, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1982 to December 2003.

These matters come before the Board of Veterans' Appeals (Board) on appeal from March 2008 (headaches) and January 2009 (feet) rating decisions by a Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran appeared and testified at a personal hearing in February 2014 before the undersigned Veterans Law Judge.  A transcript of the hearing is contained in the record.

The claim of entitlement to service connection for headaches is being remanded to the agency of original jurisdiction (AOJ) for additional development.


FINDING OF FACT

The preponderance of the evidence is against a finding that the Veteran has a current plantar fasciitis, hallux valgus, and restless leg syndrome that are related to his period of service.


CONCLUSION OF LAW

Plantar fasciitis, hallux valgus, and restless leg syndrome were not incurred in or aggravated by service.  38 U.S.C. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (2012); 38 C.F.R. § 3.303 (2017).

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 

VA's duty to notify was satisfied by an August 2007 letter.  See 38 U.S.C. §§ 5102, 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

II.  Laws and Regulations

In order to establish service connection, the facts, as shown by evidence, must demonstrate that a disease or injury resulting in current disability was incurred during service or, if pre-existing active service, was aggravated therein.  38 U.S.C. §§ 1110, 1131. 

Service connection may also be granted for a disability initially diagnosed after service when all of the evidence shows it to have been incurred in service.  38 C.F.R. § 3.303(d). 

Service connection requires competent evidence showing:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995). 

The Veteran can attest to factual matters of which he had first-hand knowledge, e.g., experiencing pain in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Competent medical evidence means evidence provided by a person who is qualified through education, training or experience to offer medical diagnoses, statements or opinions.  See Duenas v. Principi, 18 Vet. App. 512, 520 (2004). 

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence.  38 U.S.C. § 7104(a).  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102. 

In Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990), the Court stated that "a Veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the evidence must preponderate against the claim.  See also Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Plantar Fasciitis, Hallux Valgus, and Restless Leg Syndrome

The Veteran is seeking service connection for plantar fasciitis, hallux valgus, and restless leg syndrome.  He contends that he has current foot disabilities that were incurred during his active duty service.

With respect to the first Shedden element, the Veteran has a current diagnosis of flat foot, hallux valgus, and plantar fasciitis.  See October 2014 C&P examination; February 2016 C&P examination.  Thus, Shedden element one is met.  

As to the second Shedden element, the Veteran has not reported that he was diagnosed with any foot disability in service, but he has reported experiencing pain after running.  Service treatment records do show that he complaints of leg numbess on 1996 and was diagnosed with shin splits.  Therefore, the Board finds that the second Shedden element has not been satisfied.

With respect to the third Shedden element, a nexus to service, there is no favorable medical nexus opinion of record that supports a link between the current foot diagnoses and the Veteran's period of service.

Here, the October 2014 VA examiner opined that the Veteran's foot conditions were less likely than not that incurred in or caused by an in-service injury, event or illness.  The examiner explained that review of the service treatment records does not document a condition of flat feet, nor treatment for flat feet or any other foot condition.  Also, the examiner noted that physical examination reports in service or medical history in service treatment records do not document flat feet or foot conditions on physical examination.  

Additionally, the February 2016 VA examiner also opined that it was less likely than not that the Veteran's foot conditions were incurred in or caused by an in-service injury, event or illness.  The examiner noted that the Veteran did not have a diagnosis of a foot condition to include pes planus, plantar fasciitis, and hallux vagus in his service treatment records, noting that the Veteran's current complaints and diagnosis are post-military.  The examiner stated that this examination was essentially normal and that the current X-ray demonstrated mild degenerative changes of the feet which is normal wear and tear as people age.  As such, the examiner opined that it is less likely as not that the Veteran's mild degenerative foot condition is a result of military service.  Rather, the examiner stated that the Veteran's foot conditions are more likely related to increasing age and obesity, noting that obesity is the most powerful risk factor for degenerative changes of the joints.

The Board recognizes the Veteran's sincere belief that his current foot conditions are related to his period of active service.  Although a layperson is competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issues in this case, the etiology of flat foot, hallux valgus, and plantar fasciitis, fall outside the realm of common knowledge of a layperson.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  While the Veteran is competent to provide statements indicating that he experienced pain in his feet upon running, he cannot diagnose flat foot, hallux valgus, and plantar fasciitis or relate these conditions to his period of active service.  Diagnosing flat foot, hallux valgus, and plantar fasciitis requires medical and diagnostic testing, and identifying a medical etiology for the condition requires medical training.  Further, the Board attributes great value to the two VA examiners' opinions, as they were provided by trained medical professionals who reviewed the claims file and examined the Veteran all prior to providing the negative nexus opinions.  The 2016 VA examiner, in particular, considered the Veteran's report, but found that the only current disability identified was attributable to other factors, such as age and obesity.  Thus, the record contains no competent medical evidence linking the Veteran's current foot disabilities to his active duty service.

In sum, upon careful review and weighing of the evidence, with reasoning as detailed above, the Board finds that the preponderance of the evidence is against the claim for service connection for plantar fasciitis, hallux valgus, and restless leg syndrome, and the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).  The appeal must therefore be denied.


ORDER

Entitlement to service connection for plantar fasciitis, hallux valgus, and restless leg syndrome is denied.


REMAND

A February 2016 VA examiner opined that the Veteran's headaches are less likely than not incurred in or caused by an in-service injury, event or illness.  The examiner explained that the service treatment records are silent for any complaints of headaches or any treatments for headaches during military duty.  The examiner also noted that there are no pre- or post- military diagnoses of headaches noted in the service treatment records or medical records.  As such, the examiner opined that it is less likely as not that the Veteran had a diagnosis of headaches while serving in the military.

The Board notes, however, that the Veteran's service treatment records confirm two instances of headaches.  In April 1990, the Veteran complained of headaches.  In June 2002, the Veteran was diagnosed with sinus headaches.  Given this evidence, the Board finds the VA medical opinion inadequate.

Accordingly, this case is remanded for the following:

1.  The claims file should then be sent to the February 2016 VA examiner to determine whether the claimed headache disorder is related to the Veteran's service.  If unavailable, the record should be provided to a new appropriate examiner.  If a new examination is deemed necessary to respond to the request, one should be scheduled. 

Specifically, following a review of the Veteran's records, the examiner is directed to provide a medical opinion as to whether it is at least as likely as not (50 percent probability or greater) that a headache disorder began in service, was caused by service, or is otherwise related to service, to include an in-service diagnosis sinus headaches.

A rationale must be provided for any opinion expressed.  The examiner should consider that in April 1990, the Veteran complained of headaches, and in June 2002, the Veteran was diagnosed with sinus headaches.

2.  After completing the requested actions, and any additional actions deemed warranted, the AOJ should readjudicate the claim on appeal.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate review, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369   (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B , 7112.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


